NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sheetal S. Patel (Reg No. 59,326) on 1/29/2021.

The application has been amended as follows: 
CLAIMS 1-11 & 22-34 (CANCELLED). 


DRAWINGS
The drawings were received on 12/04/2020.  These drawings are Accepted.




Allowable Subject Matter
Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art of record. 

In detail with  regards to claim 12 Wang (U.S. 2019/0305560) teaches an apparatus (Fig. 2b), comprising: groups of distributed-input series-output (DISO) converters actively controlled by a common maximum power tracking (MPT) controller (Fig. 2b, optimizer). 
Yet does not disclose a uniform time distribution (UTD) controller, recites  a group uniform voltage distribution (UVD) controller, wherein the MPT controller is configured to actively control a plurality of DISO converters in one enabled group of DISO converters to update a present group-peak power voltage of the DISO converters within the enabled group, while remaining groups of DISO converters are controlled to hold most recent grouped peak power voltages updated during a previous uniform time window of an active MPT control, and the UTD controller is configured to enable input voltages of the one enabled group to be actively controlled to track a new group peak power voltage of associated power sources connected to the DISO converters within the enabled group, while the remaining groups are disabled from being actively controlled for their respective new group peak power voltages, and are controlled to hold most recent group peak power voltages, the most recent group peak power voltages are previously updated during previous uniform time windows of the active MPT control using the common MPT . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        February 24, 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836